DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/31/22. The claims are 1-11 are pending. Claim 1 has been amended. 
Response to Arguments
Applicant’s arguments, filed 10/31/22 with respect to the rejections of claims 1-11 under 35 U.S.C. 112(b) have been fully considered and the amendment overcomes the rejection. 
Applicants arguments, filed 10/31/22 with respect to the rejections of claims 1-11 under 35 U.S.C. 102(a)(1) have been considered but are not persuasive. Applicant argues the amendment to independent claim 1 to “wherein no dampening structures are included in or coupled between the clamp lever and the clamp jaw that would dampen the jaw force as the clamp jaw is pivoted from the open position towards the clamping position” is not disclosed by the prior art Vakharia (US2014/0005704). Examiner makes notice paragraph [0081] of Vakharia discloses embodiments that both lack a spring attached to the trigger having “shorter span and rotation travel….lessens hand fatigue” and embodiments wherein “the trigger may be spring-assisted”. Applicant in the response annotates Fig. 5 to state Vakharia discloses a pair of dampening spring. Examiner makes notice, paragraph [0099] of Vakharia states the “in one example embodiment…waveguide 78 may include a plurality of stabilizing silicone rings or compliant supports”. Therefore, Vakharia discloses embodiments that lack these dampening features. Furthermore, these dampening features don’t function to dampen the jaw closure force provided between the clamp lever and clmap jaw as claimed, the silicone rings or complaint supports only act to reduce vibration between the ultrasonic waveguide 78 and the sheath (i.e. rings are associated with ultrasonic blade vibration and not with jaw closure function). Additionally, there is no disclosure in Vakharia of the labelled structures and the structures are not discussed at all in the reference. In reference to the annotated Fig. 5 below, Applicant alleges these structures are springs with no evidence provided. 

    PNG
    media_image1.png
    295
    648
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein no dampening structures are included in or coupled between the clamp lever and the clamp jaw that would dampen the jaw force as the clamp jaw is pivoted”. Although the specification paragraph [0068] states “although there is necessarily some dampening and/or loss from connections, friction, material properties, etc. associated with the clamp lever 130, waveguide 230, and drive assembly 250, neither clamp lever 130, waveguide 230, nor drive assembly 250 is designed to incorporate any specific force-dampening features”, there is no support the claimed limination. Examiner makes notice this disclosure does not recite “no dampening structures” since the structures recited all have at least some degree of dampening. Therefore Applicant failed to have possession of the claimed invention at the time of filing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakharia (US2014/0005704).
Regarding claim 1, Vakharia discloses an ultrasonic surgical instrument (title), comprising: 
a housing (housing portions 12a, 12b, Paragraph [0077]); 
a waveguide (78) extending distally from the housing (Paragraph [0086]) and having a blade at a distal end thereof (blade 66, Paragraph [0086]), the waveguide configured to transmit ultrasonic energy to the blade (Paragraphs [0086, 0093-0094]); 
an end effector (end effector assembly 26, see Fig. 4) including the blade (66) and a clamp jaw (jaw 64), wherein the clamp jaw is pivotable relative to the blade from an open position towards a clamping position to clamp tissue therebetween (pivotable from closed position to open position in direction 62A, Paragraph [0083], see Fig. 4); 
a drive member (actuation member 58 that controls opening and closing of jaws, Paragraph [0078]) extending from the housing to the end effector and operably coupled to the clamp jaw such that translation of the drive member pivots the clamp jaw from the open position towards the clamping position to exert a jaw force on the clamped tissue (actuation member has reciprocating motion to open and close the clamp jaw, Paragraph [0078]); 
a rigid slider (yoke assembly 88 and coupling assembly 72, where the yoke translates, Paragraph [0089]) operably coupled to a proximal end portion of the drive member such that translation of the rigid slider results in corresponding translation of the drive member (proximal end of actuating member 58 is within the yoke 84, Paragraph [0085]); and 
a clamp lever (trigger 32) having an initial position and an actuated position (fingers move trigger 32 from initial position to a pivot in direction 33B to open jaws of end effector 26, Paragraph [0081]), the clamp lever actuatable coupled to the housing and operably coupled to the rigid slider such that a full actuation of the clamp lever from the initial position to the actuated position translates the rigid slider and the drive member to thereby pivot the clamp jaw from the open position towards the clamping position with, wherein no dampening structures are included in or coupled between the clamp lever and the clamp jaw that would dampen the jaw force as the clamp jaw is pivoted from the open position towards the clamping position (the disclosure of Vakharia does not recite any specific dampening structures between the clamp lever and clamp jaw, Paragraph [0081] discloses embodiment that both lack a spring attached to the trigger having “shorter span and rotation travel….lessens hand fatigue”).  
Regarding claim 2, Vakharia discloses the ultrasonic surgical instrument according to claim 1, further comprising an ultrasonic transducer (transducer 16) mounted on the housing (Paragraph [0058]), the ultrasonic transducer coupled to the waveguide and configured to generate ultrasonic energy for transmission along the waveguide to the blade (Paragraph [0079]).  
Regarding claim 3, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein the clamp lever is pivotably coupled to the housing on a first side of a longitudinal axis of the drive member (see annotated Fig. 1, trigger 32 pivots within handle as shown in Fig. 7), wherein the clamp lever is actuatable via a grasping portion (portion of trigger 32 that fingers engage) disposed on a second, opposite side of the longitudinal axis (see annotated Fig. 1), and wherein the rigid slider is substantially aligned on the longitudinal axis (see Fig. 5, where actuating member 58/drive member is within the yoke 84/rigid slider, Paragraph [0085]).  

    PNG
    media_image2.png
    556
    643
    media_image2.png
    Greyscale

Regarding claim 4, Vakharia discloses the ultrasonic surgical instrument according to claim 3, wherein actuation of the clamp lever translates the rigid slider proximally to thereby move the drive member proximally to pivot the clamp jaw towards the clamping position (clamp arm 64 is movable in direction 62A, from an open position to close position when the trigger 32 is squeezed in direction 33A or proximal direction, Paragraph [0078], see Fig. 2; wherein the yoke translates horizontally in the direction 60A or proximal direction when the trigger 32 is squeezed, since directions 33A, 33B of trigger 32 correspond to directions 60A, 60B of actuating member 58 directly coupled to yoke 84, Paragraph [0089], see Fig. 2).  
Regarding claim 5, Vakharia discloses the ultrasonic surgical instrument according to claim 4, wherein the clamp lever includes a proximal contact surface (inner surface of flanges 98, See Fig. 6) configured to urge the rigid slider proximally in response to actuation of the clamp lever (yoke 84 is pinned to the flanges 98, therefore, the yoke 84/rigid slider is urged proximally by actuation of the trigger 32/clamp lever, Paragraph [0089]).  
Regarding claim 6, Vakharia discloses the ultrasonic surgical instrument according to claim 4, further comprising a linkage (92) coupled between the rigid slider and the clamp lever (see Fig. 5, Paragraph [0089]), wherein actuation of the clamp lever urges the linkage proximally to thereby urge the rigid slider proximally (Paragraph [0089]).  
Regarding claim 7, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein a hard stop is defined at the actuated position of the clamp lever (hard stop is when the trigger 32 is fully actuated).  
Regarding claim 8, Vakharia discloses the ultrasonic surgical instrument according to claim 7, wherein the hard stop is defined by contact of a portion of the clamp lever with a portion of the housing (where the trigger 32 contacts the inner portion of housing, see Fig. 7).  
Regarding claim 9, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein the rigid slider includes an inner retainer (one of the coupling elements 72, Paragraph [0085]) longitudinally fixed relative to the proximal end portion of the drive member (where the assembly is fitted on the actuating member 58 to hold it within the handle assembly 12, see Fig. 5, Paragraph [0085], at least the O-ring 72a would be fixed longitudinally) and an outer slider slidably disposed about the inner retainer (one of the coupling elements 72 such as washer 72d, where a washer would be able to slidably rotate around the longitudinal axis, Paragraph [0085]), and wherein actuation of the clamp lever urges the outer slider to translate, thereby correspondingly translating the inner retainer and, in turn, correspondingly translating the drive member (when the trigger 32 is actuated, it would actuated the yoke 84 and in turn the actuating member 58 and the coupling elements 72 with it, Paragraph [0085]).  
Regarding claim 10, Vakharia discloses the ultrasonic surgical instrument according to claim 9, wherein the rigid slider is rotatable relative to the drive member (part of yoke assembly 88 comprises linkages that rotate, Paragraph [0085]).  
Regarding claim 11, Vakharia discloses the ultrasonic surgical instrument according to claim 9, wherein the inner retainer is rotationally fixed relative to the drive member (o-rings are intended to be fixed on and tight on the tube, Paragraph [0085]) and wherein the outer slider is rotatable relative to the inner retainer and the drive member (at least one of the coupling members such as the washer 72c or 72d is rotatable relative to the structures that are fixed to the actuating member 58, Paragraph [00085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	
                                                                                                                                                                                       /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771